Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Note
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The limitation of claim 1 that recite(s) “processor configured to” is/are being treated in accordance with 112(f) because the associated function is modified by a word that serves as a generic placeholder (i.e., the claim uses a term that is a substitute for “means”).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate pages of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yao Wei (CN 107679576).

Regarding claim 1, Yao Wei  disclose an information processing device comprising:
an input device to which first information related to a human-powered vehicle is input (page 5, paragraph 5); and 
an artificial intelligence processor including a processor configured to generate second information related to at least one of deterioration, wear, and failure of an element of the human-powered vehicle from history information of the first information input to the input device (page 11, paragraph 14);
Regarding claim 2, Yao Wei  disclose the limitations indicated above and further disclose further comprising a notification device configured to issue a notification of the second information (page 9, paragraph 15).

Regarding claim 4, Yao Wei  disclose the limitations indicated above and further disclose wherein the second information includes information prompting at least one of replacement of the element and maintenance of the element (page 5, paragraph 15).
Regarding claim 5, Yao Wei  disclose the limitations indicated above and further disclose wherein the second information includes information related to an appropriate period for performing at least one of replacement of the element and maintenance on the element (page 5, paragraph 15).
Regarding claim 6, Yao Wei  disclose the limitations indicated above and further disclose wherein the history information includes information related to a change in the first information and information related to at least one of usage frequency of the element and usage time of the element (page 6, paragraph 13).
Regarding claim 7, Yao Wei  disclose the limitations indicated above and further disclose wherein the element includes at least one of a brake device, a brake pad, a brake shoe, a hose, a disc brake rotor, oil, grease, a cable, a sprocket, a chain, a lamp, a transmission, an operation device, a wheel, a hub, a rim, a spoke, a tire, a bottom bracket, a crankshaft, a crank arm, a pedal, a handle grip, a generator, a suspension, an adjustable seatpost, a battery, and a drive device applying propulsion force to the human-powered vehicle (page 9, paragraph 16).
Regarding claim 8, Yao Wei  disclose the limitations indicated above and further disclose wherein the element is included in a brake device and includes a friction member to brake the human-powered vehicle, and the first information includes information related to a braking distance of the human-powered vehicle (page 6, paragraph 13).

Regarding claim 10, Yao Wei  disclose the limitations indicated above and further disclose wherein the first information includes: information related to operation of the friction member; and information related to at least one of deceleration of the human-powered vehicle, position of the human-powered vehicle, and speed of the human-powered vehicle (page 10, paragraph 1).
Regarding claim 11, Yao Wei 0 disclose the limitations indicated above and further disclose further comprising: a first detector configured to detect operation of the friction member; and a second detector that configured to detect at least one of deceleration of the human-powered vehicle, position of the human-powered vehicle, and speed of the human-powered vehicle (page10 , paragraph 1).
Regarding claim 12, Yao Wei 1 disclose the limitations indicated above and further disclose wherein: the first detector is provided on at least one of an operation device for operating the friction member, a cable for operating the friction member, and a hose for operating the friction member; and the first detector is configured to output a signal corresponding to a force input to the operation device (page 4, paragraph 3) .
Regarding claim 13, Yao Wei disclose the limitations indicated above and further disclose wherein the first information includes: information related to a state of the friction member; and information related to at least one of deceleration of the human-powered vehicle, position of the human-powered vehicle, and speed of the human-powered vehicle (page 10, paragraph 1).
Regarding claim 14, Yao Wei 3 disclose the limitations indicated above and further disclose further comprising: a third detector configured to detect contact of the friction member with a braking subject; and a fourth detector configured to detects at least one of the deceleration of the human-powered vehicle, the position of the human-powered vehicle, and the speed of the human-powered vehicle (page 8, paragraph 16).

Regarding claim 16, Yao Wei disclose the limitations indicated above and further disclose further comprising a fifth detector that detects the initial position and the contact position (page 10, paragraph 2).
Regarding claim 17, Yao Wei disclose the limitations indicated above and further disclose wherein the first information includes information related to a usage environment of the element (page , paragraph ).
Regarding claim 18, Yao Wei disclose the limitations indicated above and further disclose further comprising a controller configured to control at least one of a human-powered vehicle component that includes the element and a human-powered vehicle component that does not include the element in accordance with the second information (page 13, paragraph 11) .
Regarding claim 19, Yao Wei  disclose the limitations indicated above and further disclose wherein the human-powered vehicle component includes at least one of a transmission and a drive device that applies propulsion force to the human-powered vehicle (page 9, paragraph 16).
Regarding claim 20, Yao Wei disclose the limitations indicated above and further disclose wherein: the controller controls at least one of the element and the human-powered vehicle component in a first control state and a second control state in which usage frequency and actuation strength of the at least one of the element and the human- powered vehicle component is decreased from that of the first control state; and in a case where the artificial intelligence processor determines that the element 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663